Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
September 1, 2015, by and between CORVEL CORPORATION, a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 28, 2009, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1. (a) is hereby amended by deleting “September 1, 2015” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “September 1, 2016,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
August 14, 2015 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

2. Section 1.2. is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 1.2. STANDBY LETTER OF CREDIT.

(a) Standby Letter of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to issue or cause an affiliate to issue a standby
letter of credit for the account of Borrower and for the benefit of TRAVELERS
INSURANCE for financing in the event of non-payment (the “Standby Letter of
Credit”) in the principal amount of Four Million Five Hundred Forty Five
Thousand Dollars ($4,545,000.00). The form and substance of the Standby Letter
of Credit shall be subject to approval by Bank, in its sole discretion. The
Standby Letter of Credit shall have an expiration date of May 26, 2016, or such
other date agreed to by Bank in its sole discretion, and shall be subject to the
additional terms of the Letter of Credit agreement, application and any related
documents required by Bank in connection with the issuance thereof (the “Letter
of Credit Agreement”).

(b) Repayment of Drafts. Each drawing paid under the Standby Letter of Credit
shall be repaid by Borrower in accordance with the provisions of the Letter of
Credit Agreement.”

 

G:\T1\3834\Corvel Corporation

1147583790\20150817023 T. Kanary (6th) C-

221_OR.doc (Rev. 04/05)

   -1-   



--------------------------------------------------------------------------------

3. Section 7.2. is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

    BORROWER:            CORVEL CORPORATION    111 Southwest 5th Avenue, Suite
200    Portland, Oregon 97204     BANK:    WELLS FARGO BANK, NATIONAL
ASSOCIATION    MAC P6101-250    1300 Southwest 5th Avenue, 25th Floor   
Portland, Oregon 97201

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.”

4. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

5. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

CORVEL CORPORATION    

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

/s/ Richard Schweppe

    By:  

/s/ DAWN MOORE

 

Name:

 

 

Richard Schweppe

     

DAWN MOORE,

SENIOR VICE PRESIDENT

 

Title:

 

 

CFO

     

 

G:\T1\3834\Corvel Corporation

1147583790\20150817023 T. Kanary (6th) C-

221_OR.doc (Rev. 04/05)

   -2-   